Mr. Justice Gary delivered the opinion of the Court. This is a petition filed by the people for a mandamus to compel the mayor and collector of the city of Chicago to collect from street railways, fees for licenses, as provided for by a certain ordinance which the relator insists is valid and in force, and which the defendants insist has been repealed. Also to compel the railways to pay the license fees. The ordinance imposed fines as penalties upon the railways for running cars without license. If the railways will not take out licenses, the fees can not be collected. The railways can not be compelled to take out licenses. City of Chicago v. Enright, 27 Ill. App. 559. If they run cars without license, they may incur penalties, but whether they have or have not incurred penalties, is no question on this record. There is no case for a mandamus on the theory of the relator, and whether the ordinance he relies upon is in force is a mere abstract question which we will not consider. The judgment of the Superior Court for the defendants is affirmed.